Citation Nr: 0502980	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  04-42 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran, who had active service from June 1943 
to March 1946, appealed that decision to BVA, and the case 
was referred to the Board for appellate review.

The Board also observes that the veteran's appeal had 
originally included the issue of entitlement to service 
connection for hearing loss; however, during the pendency of 
the appeal, the RO granted that benefit in a December 2004 
rating decision.  Accordingly, the issue of entitlement to 
service connection for hearing loss no longer remains in 
appellate status and no further consideration is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's tinnitus is causally or etiologically 
related to the acoustic trauma he was exposed to during 
service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, tinnitus 
was incurred in active service. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist the claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, the VA has the duty under the VCAA to notify a 
claimant and any representative of information and evidence 
needed to substantiate and complete a claim.  Collectively, 
the July 2003 rating decision as well as the December 2004 
Statement of the Case issued in connection with the veteran's 
appeal have notified him of the evidence considered, the 
pertinent laws and regulations, and the reasons his claim was 
denied.  In addition, the RO sent a letter in February 2003 
to the veteran that specifically informed him of the evidence 
necessary to substantiate his claim and the substance of the 
VCAA, including the division of responsibilities between the 
VA and the veteran in obtaining the evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been associated 
with the claims file, as were his VA outpatient records.  The 
veteran was also afforded a VA examination in June 2003 in 
connection with his claim for service connection for 
tinnitus.  The veteran and his representative have not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Moreover, the Board notes that any 
deficiencies in VA compliance with the VCAA notice or 
development requirements as they relate to the veteran's 
claim for service connection for tinnitus is not prejudicial 
to the veteran by virtue of the Board's granting the benefit 
sought on appeal by its decision this date, as discussed 
below.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Therefore, the Board finds that disposition of the 
appellant's claim for service connection for tinnitus is 
appropriate.


Background and Evidence

Service records show that the veteran served as a gunner's 
mate from June 1943 to March 1946.  

Service medical records are negative for any complaints, 
treatment, or diagnosis of tinnitus.  The veteran was 
afforded an entrance examination in January 1943 as well as a 
separation examination in March 1946; however, both of these 
examinations found his ears to be normal without any disease 
or defect.

In his December 2002 VA Form 21-526, the veteran claimed that 
his tinnitus was caused by his military duties as a gunner's 
mate on a 40 mm. antiaircraft as the gun captain.  He had 
also reportedly been next to a 5-inch mount in the course of 
his military duties aboard the USS Radford DD446.  He stated 
that thousands of rounds had been fired during his military 
service and that he did not have any additional noise 
exposure as a civilian, as he had worked as a draftsman and 
engineer following his period of service.

VA medical records indicate that the veteran had an 
audiological evaluation in December 2002, but there was no 
mention of tinnitus at that time.

The veteran was afforded a VA examination in June 2003 during 
which he reported hearing a mild bilateral ringing 
approximately once every several months that lasted up to 
several minutes.  He had first noticed the ringing 
approximately 20 years earlier.  It was noted that he had 
served as a member of a gun crew in the Navy and that he had 
also hunted as a civilian.  The examiner observed that the 
veteran's service medical records were negative for tinnitus 
and stated that his tinnitus began many years after his 
separation from service, as the veteran had indicated that he 
first noticed his tinnitus approximately 20 years earlier.  
The examiner commented that it was therefore not at least as 
likely as not that his tinnitus was connected to his military 
service.

In his December 2004 VA Form 9, the veteran reiterated his 
contention that he was exposed to acoustic trauma in service.  
He also claimed that his hearing test in the military was 
inadequate and that he had had the noise in his ears since he 
was in the military.


Law and Analysis

The veteran contends that he is entitled to service 
connection for tinnitus.  More specifically, he claims that 
he was exposed to acoustic trauma during service and that his 
tinnitus resulted from that noise exposure.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304 (2004).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  In order to establish 
service connection, a claimant must generally submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or relationship between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is entitled to service connection for 
tinnitus.  Although his service medical records are negative 
for any complaints, treatment, or diagnosis of tinnitus, the 
Board does acknowledge that that the veteran served as a 
gunner's mate during his period of service.  Thus, it appears 
that he was likely exposed to loud noise during his service.  
In fact, the Board notes that the RO already acknowledged the 
veteran's military noise exposure in its grant of service 
connection for hearing loss in the December 2004 rating 
decision.  In addition, the veteran stated in his December 
2004 VA Form 9 that he had had noise in his ears since he was 
in the military and essentially disputed the earlier report 
noted in the June 2003 VA examination that the date of onset 
was only 20 years earlier.  While lay witnesses are generally 
not competent to offer evidence which requires medical 
knowledge, such as opinions regarding medical causation or a 
diagnosis, they may provide competent testimony as to visible 
symptoms and manifestations of a disorder. Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  As such, the Board is of the opinion that 
there is reasonable doubt as to whether the veteran's 
tinnitus is causally or etiologically related to his period 
of service given the conflicting dates of onset as documented 
in the record.  To the extent that there is any reasonable 
doubt as to whether the veteran's current tinnitus is related 
to the acoustic trauma he was exposed to during service, that 
doubt will be resolved in the veteran's favor.  Based on the 
evidence of record, the Board finds that the veteran was 
exposed to acoustic trauma during service and that his 
current tinnitus is related to that noise exposure.  
Accordingly, the Board concludes that service connection for 
tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


